DETAILED ACTION
This office action is responsive to application 17/685,587 filed on March 3, 2022 and the response filed November 14, 2022.  Claims 21-40 are pending in the application.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 3/03/2022, 4/28/2022 and 11/18/2022 were received and have been considered by the Examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/460,236, filed on March 16, 2017.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 (figures 10 and 11A-11C) in the reply filed on November 14, 2022 is acknowledged.
Applicant states that all claims read on the elected species.
The Examiner respectfully disagrees.  Claims 25-27, 32, 33, 37 and 40 recite a reinforced layer overlappedly attached to a bottom of said main circuit board.  However, this is a feature of non-elected Species 4 (figures 14-16) and is not a feature of elected Species 2 (figures 10 and 11A-11C).  Additionally, claims 30, 31 and 33 recite an optical filter which is overlappedly disposed on said photosensitive sensor.  However, this is a feature of non-elected Species 5, (figures 17-20).  As shown in figures 10 and 11A-11C, the optical filter (20) of the elected Species 2 is not overlappedly disposed on the photosensitive sensor (121).
Therefore, Claims 25-27, 30-33, 37 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 14, 2022.
Claim Objections
Claim 16 is objected to because of the following informalities:  Lack of clarity and precision.  
Claim 16 recites “said at least one caving slot” at the third line thereof, and it appears that this recitation should be amended to instead read “said at least one carving slot” in order to improve clarity and better correspond with the rest of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “said top surface of said encapsulation portion” at line 21 thereof.  However, no top surface of said encapsulation portion is previously recited in claim 21.  As such it is unclear what this recitation is referring to.  Therefore, claim 21 is deemed indefinite by the Examiner.
Claims 22-24 are indefinite as depending from claim 21 and not remedying the deficiencies of claim 21.
Additionally, claim 22 recites “the circuit connection junction” at lines 2 and 3 thereof.  However, no circuit connection junction is previously recited in claim 22 or parent claim 21.  As such, it is unclear what this recitation is referring to.  Therefore, claim 22 is deemed indefinite by the Examiner.
Additionally, claim 22 recites “the connecting circuit” at lines 3 and 4 thereof.  However, no connecting circuit is previously recited in claim 22 or parent claim 21.  As such, it is unclear what this recitation is referring to.  Therefore, claim 22 is deemed indefinite by the Examiner.
Claims 24 is additionally indefinite as depending from claim 22 and not remedying the deficiencies of claim 22.
Additionally, claim 34 recites “said motor unit” at line 2 thereof.  However, claim 34 and parent claim 28 do not previously recite a motor unit.  As such, it is unclear what this recitation is referring to.  Therefore, claim 34 is deemed indefinite by the Examiner.
Claims 35 and 36 are indefinite as depending from claim 34 and not remedying the deficiencies of claim 34.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (US 2016/0150133).

	Consider claim 28, Suzuki et al. teaches:
	A photosensitive unit for a camera module (see figures 3 and 4) comprising at least a camera lens (51, figure 4, paragraph 0041), comprising: 
	a photosensitive portion which comprises a circuit board (flexible printed wiring board, 11, paragraph 0021) including a main circuit board (11) and one or more circuit elements (controller, 22, electronic component, 23, paragraph 0023), at least a photosensitive sensor (imaging device, 21, paragraph 0027) which is provided on said circuit board (11, see figure 4) and has a photosensitive area (pixel region, 35, figure 3, paragraph 0029) and a non-photosensitive area positioned around a periphery of said photosensitive area (35, see figure 3), and one or more connecting elements (bonding wires, 33) electrically connecting said main circuit board (11) to said non-photosensitive area of said photosensitive sensor (21, see figure 4 and paragraph 0028); and 
	an encapsulation portion (molded resin body, 24) which is integrally molded (see figure 6, paragraph 0055) to form a support on said main circuit board (11, see figure 4) and extended to said non-photosensitive area of said photosensitive sensor (21, paragraph 0033) so as to overlappedly affix said photosensitive sensor (21) on said main circuit board (11) by means of molding (see figures 4 and 6, paragraphs 0032 and 55), said encapsulation portion (24) being protrudingly formed on said non- photosensitive area (see figure 4) and surrounding said photosensitive area (35) of said photosensitive sensor (21, see figure 3, paragraphs 0032 and 0033) to form a lower covering section (e.g. covering the sensor (21) and circuit board (11), see figure 4), an upper installing section (e.g. on which the lens unit (25) is installed, see figure 4, paragraphs 0041 and 0042) and at least an annular inclined inner wall (inner surface, 41a) upwardly and outwardly extending from said non-photosensitive area of said photosensitive sensor (21) to said installing section to define a window above said photosensitive area (35) of said photosensitive sensor (see paragraph 0033, figure 4), wherein said covering section of said encapsulation portion (24) is molded to have an integral enclosure connection with said main circuit board (11, see figure 4) and to cover, encapsulate and wrap up said circuit elements (22, 23, paragraph 0038) and said connecting elements (33, paragraph 0032), wherein said installing section is adapted for enabling the camera lens (51) to be installed thereon (see figure 4) and aligned at a photosensitive path of said photosensitive sensor (21, see figure 4) and positioned above said window (see figure 4), wherein a molding area of said encapsulation portion (24) is extended inwardly to reduce outer structural portions of said encapsulation portion (24) and said main circuit board (11) so as to reduce a size in length and width of said photosensitive unit (The encapsulation portion is extended inwardly as it overlaps a portion of the photosensitive sensor (21), as shown in figure 4.).

Claims 29, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2016/0150133) in view of Wong (US 2015/0138436).

	Consider claim 29, and as applied to claim 28 above, Suzuki et al. does not explicitly teach that said installing section of said encapsulation portion has at least an installing groove provided on top of said encapsulation portion and communicated with said window adapted for an optical filter mounting thereon while a top surface of an optical filter being not protruded on a top surface of said encapsulation portion, wherein said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, for an outer bottom peripheral portion of the optical filter being attached thereon for ensuring the optical filter being mounted in parallel with said photosensitive sensor.
	Wong similarly teaches a camera module (figure 1) with an image sensor (18, paragraph 0016), and encapsulation portion (molded body, 34, paragraph 0020), and a lens unit (lens assembly, 58, paragraph 0025) mounted on the encapsulation portion (see figure 1, paragraph 0025).
	However, Wong additionally teaches that the installing section of said encapsulation portion (i.e. the top of said encapsulation portion, 34) has at least an installing groove provided on top of said encapsulation portion (34, see figure 1) and communicated with a window adapted for an optical filter (transparent material, 50, paragraph 0023) mounting thereon (see paragraph 0034, figure 2E) while a top surface of an optical filter (50) being not protruded on a top surface of said encapsulation portion (see figure 1), wherein said installing groove has a flat bottom surface (see figure 1), in parallel with said photosensitive area of said photosensitive sensor (18, see figure 1), for an outer bottom peripheral portion of the optical filter (50) being attached thereon for ensuring the optical filter (50) being mounted in parallel with said photosensitive sensor (18, see figure 1).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the camera module taught by Suzuki et al. with an optical filter as taught by Wong for the benefit of enabling image capture of a desired frequency range (Wong, paragraph 0023).

	Consider claim 38, Suzuki et al. teaches:
	A photosensitive unit for a camera module (see figures 3 and 4) comprising at least a camera lens (51, figure 4, paragraph 0041), comprising: 
	a photosensitive portion which comprises a circuit board (flexible printed wiring board, 11, paragraph 0021) including a main circuit board (11) and one or more circuit elements (controller, 22, electronic component, 23, paragraph 0023), at least a photosensitive sensor (imaging device, 21, paragraph 0027) which is provided on said circuit board (11, see figure 4) and has a photosensitive area (pixel region, 35, figure 3, paragraph 0029) and a non-photosensitive area positioned around a periphery of said photosensitive area (35, see figure 3), and one or more connecting elements (bonding wires, 33) electrically connecting said main circuit board (11) to said non-photosensitive area of said photosensitive sensor (21, see figure 4 and paragraph 0028); and 
	an encapsulation portion (molded resin body, 24) which is integrally molded (see figure 6, paragraph 0055) to form a support on said main circuit board (11, see figure 4) and extended to said non-photosensitive area of said photosensitive sensor (21, paragraph 0033) so as to overlappedly affix said photosensitive sensor (21) on said main circuit board (11) by means of molding (see figures 4 and 6, paragraphs 0032 and 55), said encapsulation portion (24) being protrudingly formed on said non- photosensitive area (see figure 4) and surrounding said photosensitive area (35) of said photosensitive sensor (21, see figure 3, paragraphs 0032 and 0033) to form a lower covering section (e.g. covering the sensor (21) and circuit board (11), see figure 4), an upper installing section (e.g. on which the lens unit (25) is installed, see figure 4, paragraphs 0041 and 0042) and at least an annular inclined inner wall (inner surface, 41a) upwardly and outwardly extending from said non-photosensitive area of said photosensitive sensor (21) to said installing section to define a window above said photosensitive area (35) of said photosensitive sensor (see paragraph 0033, figure 4), wherein said covering section of said encapsulation portion (24) is molded to have an integral enclosure connection with said main circuit board (11, see figure 4) and to cover, encapsulate and wrap up said circuit elements (22, 23, paragraph 0038) and said connecting elements (33, paragraph 0032), wherein said installing section is adapted for enabling the camera lens (51) to be installed thereon (see figure 4) and aligned at a photosensitive path of said photosensitive sensor (21, see figure 4) and positioned above said window (see figure 4).
	However, Suzuki et al. does not explicitly teach that said installing section of said encapsulation portion has at least an installing groove provided on top of said encapsulation portion and communicated with said window adapted for an optical filter mounting thereon while a top surface of an optical filter being not protruded on a top surface of said encapsulation portion, wherein said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, for an outer bottom peripheral portion of the optical filter being attached thereon for ensuring the optical filter being mounted in parallel with said photosensitive sensor.
	Wong similarly teaches a camera module (figure 1) with an image sensor (18, paragraph 0016), and encapsulation portion (molded body, 34, paragraph 0020), and a lens unit (lens assembly, 58, paragraph 0025) mounted on the encapsulation portion (see figure 1, paragraph 0025).
	However, Wong additionally teaches that the installing section of said encapsulation portion (i.e. the top of said encapsulation portion, 34) has at least an installing groove provided on top of said encapsulation portion (34, see figure 1) and communicated with a window adapted for an optical filter (transparent material, 50, paragraph 0023) mounting thereon (see paragraph 0034, figure 2E) while a top surface of an optical filter (50) being not protruded on a top surface of said encapsulation portion (see figure 1), wherein said installing groove has a flat bottom surface (see figure 1), in parallel with said photosensitive area of said photosensitive sensor (18, see figure 1), for an outer bottom peripheral portion of the optical filter (50) being attached thereon for ensuring the optical filter (50) being mounted in parallel with said photosensitive sensor (18, see figure 1).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the camera module taught by Suzuki et al. with an optical filter as taught by Wong for the benefit of enabling image capture of a desired frequency range (Wong, paragraph 0023).

Consider claim 39, and as applied to claim 38 above, Suzuki et al. further teaches that said main circuit board (11) is processed before said encapsulation portion (24) is molded thereon (see figure 6, paragraphs 0054 and 0055), wherein said main circuit board (11) is selected from the group consisting of rigid-flex board, ceramic substrate, and rigid PCB (“rigid wiring board”, paragraphs 0021 and 0022), wherein a molding material of said encapsulation portion (24) is selected from the group consisting of nylon, liquid crystal polymer (LCP), or polypropylene (PP) for injection molding technique, or resin (“resin”, paragraph 0032).
Suzuki et al. does not explicitly teach that the main circuit board is processed by Surface Mount Technology (SMT).
Wong further teaches that the circuit board (substrate, 12) is processed by Surface Mount Technology (i.e. to secure at least surface mount devices, 20, paragraphs 0016, 0017 and 0030) before the encapsulation portion (34) is molded thereon (paragraphs 0020 and 0032, see figures 2A-2C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the main circuit board taught by Suzuki et al. be processed by Surface Mount Technology as taught by Wong as this only involves combining prior art elements according to known methods to yield predictable results such as enabling electrical communication with mounted components. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21 and 22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of prior U.S. Patent No. 11,303,789. This is a statutory double patenting rejection.
Claim 21 claims the same invention of claim 1 of US 11,303,789.
Claim 22 claims the same invention of claim 2 of US 11,303,789.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 24, 28, 29, 34-36, 38 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 8, 9, 14-16, 18 and 19 of U.S. Patent No. 11,303,789. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23, 24, 28, 29, 34-36, 38 and 39 are anticipated by claims 3, 5, 8, 9, 14-16, 18 and 19 of US 11,303,789 as follows:

	Consider claim 23, claim 5 of US 11,303,789 teaches (in parentheses):
said installing section of said encapsulation portion has at least an installing groove provided on top of said encapsulation portion and communicated with said window, wherein said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, adapted for an outer bottom peripheral portion of an optical filter being attached thereon (“said installing section of said encapsulation portion has at least an installing groove provided on top of said encapsulation portion and communicated with said window, wherein said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, adapted for an outer bottom peripheral portion of an optical filter being attached thereon”).

	Consider claim 24, claim 3 of US 11,303,789 teaches (in parentheses):
said installing section of said encapsulation portion has at least an installing groove provided on top of said encapsulation portion and communicated with said window, wherein said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, adapted for an outer bottom peripheral portion of an optical filter being attached thereon (“said installing section of said encapsulation portion has at least an installing groove provided on top of said encapsulation portion and communicated with said window, wherein said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, adapted for an outer bottom peripheral portion of an optical filter being attached thereon”).

	Consider claim 28, claim 8 of US 11,303,789 teaches (in parentheses):
	A photosensitive unit for a camera module comprising at least a camera lens (“A photosensitive unit for a camera module comprising at least a camera lens”), comprising: 
	a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor (“a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor”); and 
	an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non-photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window, wherein a molding area of said encapsulation portion is extended inwardly to reduce outer structural portions of said encapsulation portion and said main circuit board so as to reduce a size in length and width of said photosensitive unit (“an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non-photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window, wherein a molding area of said encapsulation portion is extended inwardly to reduce outer structural portions of said encapsulation portion and said main circuit board so as to reduce a size in length and width of said photosensitive unit”).

	Consider claim 29, claim 9 of US 11,303,789 teaches (in parentheses):
	said installing section of said encapsulation portion has at least an installing groove provided on top of said encapsulation portion and communicated with said window adapted for an optical filter mounting thereon while a top surface of an optical filter being not protruded on a top surface of said encapsulation portion, wherein said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, for an outer bottom peripheral portion of the optical filter being attached thereon for ensuring the optical filter being mounted in parallel with said photosensitive sensor (“said installing section of said encapsulation portion has at least an installing groove provided on top of said encapsulation portion and communicated with said window adapted for an optical filter mounting thereon while a top surface of an optical filter being not protruded on a top surface of said encapsulation portion, wherein said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, for an outer bottom peripheral portion of the optical filter being attached thereon for ensuring the optical filter being mounted in parallel with said photosensitive sensor”).

	Consider claim 34, claim 14 of US 11,303,789 teaches (in parentheses):
	a motor connecting structure which is arranged for connecting to said motor unit and includes at least one carving line arranged to electrically connect said one or more connecting elements, said photosensitive sensor and said motor unit on said main circuit board (“a motor connecting structure which is arranged for connecting to said motor unit and includes at least one carving line arranged to electrically connect said one or more connecting elements, said photosensitive sensor and said motor unit on said main circuit board”).

	Consider claim 35, claim 15 of US 11,303,789 teaches (in parentheses):
	said at least one carving line is formed on a surface of said encapsulation portion providing an electrical circuit connection with said one or more connecting elements, said photosensitive sensor and said motor unit (“said at least one carving line is formed on a surface of said encapsulation portion providing an electrical circuit connection with said one or more connecting elements, said photosensitive sensor and said motor unit”).

	Consider claim 36, claim 16 of US 11,303,789 teaches (in parentheses):
	said at least one carving line is formed by providing at least one carving slot in said encapsulation portion and then electroplating said at least one caving slot to form said at least one carving line for electrically connecting said motor unit with said main circuit board of said photosensitive portion (“said at least one carving line is formed by providing at least one carving slot in said encapsulation portion and then electroplating said at least one carving slot to form said at least one carving line for electrically connecting said motor unit with said main circuit board of said photosensitive portion”).

	Consider claim 38, claim 18 of US 11,303,789 teaches (in parentheses):
	A photosensitive unit for a camera module comprising at least a camera lens (“A photosensitive unit for a camera module comprising at least a camera lens”), comprising: 
	a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor (“a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor”); and 
	an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non-photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window, wherein said installing section of said encapsulation portion has at least an installing groove provided on top of said encapsulation portion and communicated with said window adapted for an optical filter mounting thereon while a top surface of an optical filter being not protruded on a top surface of said encapsulation portion, wherein said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, for an outer bottom peripheral portion of the optical filter being attached thereon for ensuring the optical filter being mounted in parallel with said photosensitive sensor (“an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non-photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window, wherein said installing section of said encapsulation portion has at least an installing groove provided on top of said encapsulation portion and communicated with said window adapted for an optical filter mounting thereon while a top surface of an optical filter being not protruded on a top surface of said encapsulation portion, wherein said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, for an outer bottom peripheral portion of the optical filter being attached thereon for ensuring the optical filter being mounted in parallel with said photosensitive sensor”).

	Consider claim 39, claim 19 of US 11,303,789 teaches (in parentheses):
	said main circuit board is processed by Surface Mount Technology (SMT) before said encapsulation portion is molded thereon, wherein said main circuit board is selected from the group consisting of rigid-flex board, ceramic substrate, and rigid PCB, wherein a molding material of said encapsulation portion is selected from the group consisting of nylon, liquid crystal polymer (LCP), or polypropylene (PP) for injection molding technique, or resin (“said main circuit board is processed by Surface Mount Technology (SMT) before said encapsulation portion is molded thereon, wherein said main circuit board is selected from the group consisting of rigid-flex board, ceramic substrate, and rigid PCB, wherein a molding material of said encapsulation portion is selected from the group consisting of nylon, liquid crystal polymer (LCP), or polypropylene (PP) for injection molding technique, or resin”).

Claims 21 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,084,949. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 and 28 are anticipated by claim 2 of US 10,084,949 as follows:

	Consider claim 21, claim 2 of US 10,084,949 teaches (in parentheses):
	A photosensitive unit for a camera module comprising at least a camera lens, comprising (A photosensitive unit for a camera module comprising at least a camera lens, comprising): 
	a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor (a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor); 
	an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non- photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non- photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non-photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said window gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensor receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window); and 
	a motor unit mounted on said top surface of said encapsulation portion and electrically connected to said main circuit board (a motor unit mounted on said top surface of said installing section of said encapsulation portion and electrically connected to said main circuit board); and 
	a molding area of said encapsulation portion is extended inwardly to reduce outer structural portions of said encapsulation portion and said main circuit board (a molding area of said encapsulation portion is extended inwardly to reduce outer structural portions of said encapsulation portion and said main circuit board so as to reduce a size in length and width of said photosensitive unit).

	Consider claim 28, claim 2 of US 10,084,949 teaches (in parentheses):
	A photosensitive unit for a camera module comprising at least a camera lens, comprising (A photosensitive unit for a camera module comprising at least a camera lens, comprising): 
	a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor (a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor); and 
	an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non- photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non- photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non-photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said window gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensor receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window), wherein 
	a molding area of said encapsulation portion is extended inwardly to reduce outer structural portions of said encapsulation portion and said main circuit board so as to reduce a size in length and width of said photosensitive unit (a molding area of said encapsulation portion is extended inwardly to reduce outer structural portions of said encapsulation portion and said main circuit board so as to reduce a size in length and width of said photosensitive unit).

Claims 21, 23, 28, 29, 38 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4 and 5 of U.S. Patent No. 10,367,983. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21, 23, 28, 29, 38 and 39 are anticipated by claims 3, 4 and 5 of US 10,367,983 as follows:

	Consider claim 21, claim 3 of US 10,367,983 teaches (in parentheses):
	A photosensitive unit for a camera module comprising at least a camera lens, comprising (A photosensitive unit for a camera module comprising at least a camera lens, comprising:): 
	a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor (a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor); 
	an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non- photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non- photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non-photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said window gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensor receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window); 
	a motor unit mounted on said top surface of said encapsulation portion and electrically connected to said main circuit board (a motor unit mounted on said top surface of said encapsulation portion and electrically connected to said main circuit board); and
	a molding area of said encapsulation portion is extended inwardly to reduce outer structural portions of said encapsulation portion and said main circuit board (a molding area of said encapsulation portion is extended inwardly to reduce outer structural portions of said encapsulation portion and said main circuit board so as to reduce a size in length and width of said photosensitive unit).

	Consider claim 23, and as applied to claim 21 above, claim 4 of US 10,367,983 further teaches: said installing section of said encapsulation portion has at least an installing groove provided on top of said encapsulation portion and communicated with said window, wherein said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, adapted for an outer bottom peripheral portion of an optical filter being attached thereon (said installing section of said encapsulation portion has at least an annular installing groove provided on top of said encapsulation portion and communicated with said window to provide an adequate installation space for installing an optical filter therein so as to ensure a top surface of the optical filter mounted on said installing groove being not protruded on top surface of said encapsulation portion, said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, for an outer bottom peripheral portion of the optical filter being attached thereon for ensuring the optical filter being mounted in parallel with said photosensitive sensor).

	Consider claim 28, claim 3 of US 10,367,983 teaches (in parentheses):
	A photosensitive unit for a camera module comprising at least a camera lens, comprising (A photosensitive unit for a camera module comprising at least a camera lens, comprising): 
	a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor (a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor); and 
	an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non- photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non- photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non-photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said window gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensor receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window), wherein 
	a molding area of said encapsulation portion is extended inwardly to reduce outer structural portions of said encapsulation portion and said main circuit board so as to reduce a size in length and width of said photosensitive unit (a molding area of said encapsulation portion is extended inwardly to reduce outer structural portions of said encapsulation portion and said main circuit board so as to reduce a size in length and width of said photosensitive unit).

	Consider claim 29, and as applied to claim 28 above, claim 4 of US 10,367,983 further teaches said installing section of said encapsulation portion has at least an installing groove provided on top of said encapsulation portion and communicated with said window adapted for an optical filter mounting thereon while a top surface of an optical filter being not protruded on a top surface of said encapsulation portion, wherein said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, for an outer bottom peripheral portion of the optical filter being attached thereon for ensuring the optical filter being mounted in parallel with said photosensitive sensor (said installing section of said encapsulation portion has at least an annular installing groove provided on top of said encapsulation portion and communicated with said window to provide an adequate installation space for installing an optical filter therein so as to ensure a top surface of the optical filter mounted on said installing groove being not protruded on top surface of said encapsulation portion, said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, for an outer bottom peripheral portion of the optical filter being attached thereon for ensuring the optical filter being mounted in parallel with said photosensitive sensor).

	Consider claim 38, claim 4 of US 10,367,983 teaches (in parentheses):
	A photosensitive unit for a camera module comprising at least a camera lens, comprising (A photosensitive unit for a camera module comprising at least a camera lens, comprising): 
	a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor (a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor); and 
	an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non- photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non- photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non-photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said window gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensor receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window), wherein 
	said installing section of said encapsulation portion has at least an installing groove provided on top of said encapsulation portion and communicated with said window adapted for an optical filter mounting thereon while a top surface of an optical filter being not protruded on a top surface of said encapsulation portion, wherein said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, for an outer bottom peripheral portion of the optical filter being attached thereon for ensuring the optical filter being mounted in parallel with said photosensitive sensor (said installing section of said encapsulation portion has at least an annular installing groove provided on top of said encapsulation portion and communicated with said window to provide an adequate installation space for installing an optical filter therein so as to ensure a top surface of the optical filter mounted on said installing groove being not protruded on top surface of said encapsulation portion, said installing groove has a flat bottom surface, in parallel with said photosensitive area of said photosensitive sensor, for an outer bottom peripheral portion of the optical filter being attached thereon for ensuring the optical filter being mounted in parallel with said photosensitive sensor).

	Consider claim 39, and as applied to claim 38 above, claim 5 of US 10,367,983 further teaches said main circuit board is processed by Surface Mount Technology (SMT) before said encapsulation portion is molded thereon, wherein said main circuit board is selected from the group consisting of rigid-flex board, ceramic substrate, and rigid PCB, wherein a molding material of said encapsulation portion is selected from the group consisting of nylon, liquid crystal polymer (LCP), or polypropylene (PP) for injection molding technique, or resin (said main circuit board is processed by Surface Mount Technology (SMT) before said encapsulation portion is molded thereon, wherein said main circuit board is selected from the group consisting of rigid-flex board, ceramic substrate, and rigid PCB, wherein a molding material of said encapsulation portion is selected from the group consisting of nylon, liquid crystal polymer (LCP), or polypropylene (PP) for injection molding technique, or resin).

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,735,637. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 28 is anticipated by claim 5 of US 10,735,637 as follows:

	Consider claim 28, claim 5 of US 10,735,637 teaches (in parentheses):
A photosensitive unit for a camera module comprising at least a camera lens, comprising (A photosensitive unit for a camera module comprising at least a camera lens, comprising): 
a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor (a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor); and 
an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non- photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window, wherein a molding area of said encapsulation portion is extended inwardly to reduce outer structural portions of said encapsulation portion and said main circuit board so as to reduce a size in length and width of said photosensitive unit (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non-photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window, wherein a molding area of said encapsulation portion is extended inwardly to reduce outer structural portions of said encapsulation portion and said main circuit board so as to reduce a size in length and width of said photosensitive unit).

Claims 28 and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,735,637 in view of Suzuki et al. (US 2016/0150133).  Although the claims at issue are not identical, they are not patentably distinct from each other as follows:

	Consider claim 28, claim 1 of US 10,735,637 teaches (in parentheses):
A photosensitive unit for a camera module comprising at least a camera lens (A photosensitive unit for a camera module comprising at least a camera lens), comprising: 
a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor (a photosensitive portion which comprises a circuit board including a main circuit board and one or more circuit elements, at least a photosensitive sensor which is provided on said circuit board and has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, and one or more connecting elements electrically connecting said main circuit board to said non-photosensitive area of said photosensitive sensor); and 
an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non- photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non- photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive area of said photosensitive sensor so as to overlappedly affix said photosensitive sensor on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive area and surrounding said photosensitive area of said photosensitive sensor to form a lower covering section, an upper installing section and at least an annular inclined inner wall upwardly and outwardly extending from said non-photosensitive area of said photosensitive sensor to said installing section to define a window above said photosensitive area of said photosensitive sensor, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lens to be installed thereon and aligned at a photosensitive path of said photosensitive sensor and positioned above said window), 
However, claim 1 of US 10,735,637 does not explicitly teach that the encapsulation portion comprises a molding area of said encapsulation portion is extended inwardly to reduce outer structural portions of said encapsulation portion and said main circuit board so as to reduce a size in length and width of said photosensitive unit.
	Suzuki et al. similarly teaches a photosensitive unit for a camera module (see figures 3 and 4) comprising at least a camera lens (51, figure 4, paragraph 0041), comprising: 
	a photosensitive portion which comprises a circuit board (flexible printed wiring board, 11, paragraph 0021) including a main circuit board (11) and one or more circuit elements (controller, 22, electronic component, 23, paragraph 0023), at least a photosensitive sensor (imaging device, 21, paragraph 0027) which is provided on said circuit board (11, see figure 4) and has a photosensitive area (pixel region, 35, figure 3, paragraph 0029) and a non-photosensitive area positioned around a periphery of said photosensitive area (35, see figure 3), and one or more connecting elements (bonding wires, 33) electrically connecting said main circuit board (11) to said non-photosensitive area of said photosensitive sensor (21, see figure 4 and paragraph 0028); and 
	an encapsulation portion (molded resin body, 24) which is integrally molded (see figure 6, paragraph 0055) to form a support on said main circuit board (11, see figure 4) and extended to said non-photosensitive area of said photosensitive sensor (21, paragraph 0033) so as to overlappedly affix said photosensitive sensor (21) on said main circuit board (11) by means of molding (see figures 4 and 6, paragraphs 0032 and 55), said encapsulation portion (24) being protrudingly formed on said non- photosensitive area (see figure 4) and surrounding said photosensitive area (35) of said photosensitive sensor (21, see figure 3, paragraphs 0032 and 0033) to form a lower covering section (e.g. covering the sensor (21) and circuit board (11), see figure 4), an upper installing section (e.g. on which the lens unit (25) is installed, see figure 4, paragraphs 0041 and 0042) and at least an annular inclined inner wall (inner surface, 41a) upwardly and outwardly extending from said non-photosensitive area of said photosensitive sensor (21) to said installing section to define a window above said photosensitive area (35) of said photosensitive sensor (see paragraph 0033, figure 4), wherein said covering section of said encapsulation portion (24) is molded to have an integral enclosure connection with said main circuit board (11, see figure 4) and to cover, encapsulate and wrap up said circuit elements (22, 23, paragraph 0038) and said connecting elements (33, paragraph 0032), wherein said installing section is adapted for enabling the camera lens (51) to be installed thereon (see figure 4) and aligned at a photosensitive path of said photosensitive sensor (21, see figure 4) and positioned above said window (see figure 4).
	However, Suzuki et al. additionally teaches that the encapsulation portion comprises a molding area of said encapsulation portion (24) extended inwardly to reduce outer structural portions of said encapsulation portion (24) and said main circuit board (11) so as to reduce a size in length and width of said photosensitive unit (The encapsulation portion is extended inwardly as it overlaps a portion of the photosensitive sensor (21), as shown in figure 4.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the encapsulation portion taught by claim 1 of US 10,735,637 be configured in the manner taught by Suzuki et al. for the benefit of enabling stable and reliable operation (Suzuki et al., paragraph 0069).

Consider claim 34, claim 1 of US 10,735,637 teaches (in parentheses):
a motor connecting structure which is arranged for connecting to said motor unit and includes at least one carving line arranged to electrically connect said one or more connecting elements, said photosensitive sensor and said motor unit on said main circuit board (a motor connecting structure which is arranged for connecting to said motor unit and includes at least one carving line arranged to electrically connect said one or more connecting elements, said photosensitive sensor and said motor unit on said main circuit board).

Consider claim 35, claim 2 of US 10,735,637 teaches (in parentheses):
said at least one carving line is formed on a surface of said encapsulation portion providing an electrical circuit connection with said one or more connecting elements, said photosensitive sensor and said motor unit (said at least one carving line is formed on a surface of said encapsulation portion providing an electrical circuit connection with said one or more connecting elements, said photosensitive sensor and said motor unit).

Consider claim 36, claim 3 of US 10,735,637 teaches (in parentheses):
said at least one carving line is formed by providing at least one carving slot in said encapsulation portion and then electroplating said at least one caving slot to form said at least one carving line for electrically connecting said motor unit with said main circuit board of said photosensitive portion (said at least one carving line is formed by providing at least one carving slot in said encapsulation portion and then electroplating said at least one caving slot to form said at least one carving line for electrically connecting said motor unit with said main circuit board of said photosensitive portion).

Prior Art
Consider claim 34, the prior art of record does not teach nor reasonably suggest a motor connecting structure which is arranged for connecting to said motor unit and includes at least one carving line arranged to electrically connect said one or more connecting elements, said photosensitive sensor and said motor unit on said main circuit board, in combination with the other elements recited in parent claim 8.

	The prior art of record does not teach nor reasonably suggest the subject matter of claims 35 and 36 at least due to their dependency from claim 34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696